 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   SALADIN RUSHDAN aka                    1:16-cv-00988-LJO-GSA-PC
     ROBERT STANLEY WOODS,
10                                          ORDER IN RESPONSE TO PLAINTIFF’S
                   Plaintiff,               NOTICE
11                                          (ECF No. 46.)
           vs.
12                                          ORDER DISCHARGING ORDER TO
     D. DAVEY, et al.,                      SHOW CAUSE AND GRANTING
13                                          PLAINTIFF AN EXTENSION OF TIME
                  Defendants.               (ECF No. 45.)
14
                                            NINETY-DAY DEADLINE FOR
15                                          PLAINTIFF TO SERVE PROCESS ON
                                            DEFENDANT CASAS
16
                                            ORDER FOR CLERK TO RE-SERVE
17                                          PLAINTIFF WITH ORDER ISSUED ON
                                            OCTOBER 26, 2018, AND ITS
18                                          ATTACHMENTS
                                            (ECF No. 36.)
19

20          Saladan Rushdan aka Robert Stanley Woods (“Plaintiff”) is a state prisoner proceeding
21   pro se with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff paid the filing fee for
22   this case on January 24, 2017, and therefore he is not proceeding in forma pauperis in this case.
23   (ECF No. 21.)
24          This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
25   2018, against defendant Correctional Officer Casas (“Defendant”) for use of excessive force in
26   violation of the Eighth Amendment and related state claims. (ECF No. 28.)
27          On October 26, 2018, the court issued an order directing Plaintiff to serve process upon
28   Defendant Casas and file a proof of service with the court within ninety days. (ECF No. 36.)

                                                      1
 1   Plaintiff was provided with documents and instructions for serving process himself.1 (Id.) The
 2   ninety-day time period expired and Plaintiff failed to file a proof of service with the court, or
 3   otherwise demonstrate that service had been completed.
 4          On March 12, 2019, the court issued an order to show cause requiring Plaintiff to respond
 5   and show cause why this case should not be dismissed based on his failure to serve process. (ECF
 6   No. 45.) On April 8, 2019, Plaintiff filed a response to the order and notified the court that he
 7   did not receive the court’s October 16, 2018, order, or the attached service documents. (ECF No.
 8   46.) Plaintiff requests re-service of the service documents and an extension of time to serve
 9   process.
10          Good cause appearing, the court shall re-serve the October 16, 2018, order and its
11   attached documents on Plaintiff, and Plaintiff shall be granted ninety-days in which to serve
12   process on Defendant Casas.
13          Based on the foregoing, IT IS HEREBY ORDERED that:
14          1.      The court’s order to show cause, issued on March 12, 2019, is DISCHARGED;
15          2.      Plaintiff is GRANTED an extension of time until ninety days from the date of
16                  service of this order in which to serve process on Defendant Casas and file a proof
17                  of service with the court, in compliance with the court’s order of October 18,
18                  2018; and
19          3.      The Clerk of Court is DIRECTED to re-serve the court’s October 18, 2018 order
20                  and its attached documents on Plaintiff.
21
     IT IS SO ORDERED.
22

23      Dated:     April 12, 2019                                       /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                    1
                        Plaintiff is not proceeding in forma pauperis and therefore is responsible to serve process himself.

                                                               2
